DETAILED ACTION
Status of Claims
This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 06/13/2022.
Claim 1 has been amended; new claims 2-5 have been added.
Claims 1-5 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/23/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments/Remarks
35 U.S.C. § 112:
The amended claim has overcome the 112 rejection, and the 112 rejection has been withdrawn.



35 U.S.C. § 101:
Regarding the 101 rejection, the applicant’s arguments have been fully considered but are not persuasive.
With respect to Step 2A Prong 1, the claim is directed to processing transactions. Specifically, the claims involve a series of steps of receiving  transaction information, matching the received transactions, and transferring bitcoins between bitcoin wallets. The claim recites receiving, analyzing, transmitting, and processing data. Based on the 2019 Revised Patent Subject Matter Eligibility Guidance (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)), the claim recites an abstract idea. 
The applicant contends that the claimed system improves the functioning of an electronic bitcoin futures trading system in multiple crucial fashions. The examiner respectfully disagrees. Using a central clearing system to provide additional security can only mitigate the risk of the transaction process, and it does not improve the functioning of a computer and/or a linked technology or technical field. Additionally, using an account held by the services provider system, such as an escrow, to ensure trading/purchasing process is very common. 
The applicant contends that the claimed system allows the blockchain-enabled electronic futures trading system to settle trade orders of magnitude faster than the system recited in the prior art. The examiner would like to point out that the 101 rejection of the application is concluded based on the 2019 Revised Patent Subject Matter Eligibility Guidance, not the cited reference. Additionally, a futures contract is a legal agreement to buy or sell something at a predetermined price for delivery at a specified time in the future.  
The applicant has pointed out the example 21 of the PTO’s “Abstract idea examples 21-27.” Claim 1 of the example 21 is ineligible and claim 2 of the example 21 is eligible. Claim 2 recites the additional limitations of transmitting a stock quote alert over a data channel to a wireless device and providing a stock viewer application that causes the stock quote alert to display on the subscriber computer and enables a connection from the subscriber computer to the data source over the internet when the subscriber computer comes online. The claimed invention of claim 2 of the example 21 addresses the internet‐centric challenge of alerting a subscriber with time sensitive information when the subscriber’s computer is offline. The system of the claimed invention of the application recites processing transactions. As the examiner has stated, using a central clearing system to provide additional security can only mitigate the risk of the transaction process, which does not improve the functioning of a computer and/or a linked technology or technical field.
With respect to Step 2A Prong 2, the judicial exception is not integrated into a practical application because the identified additional elements, such as a central clearing computer system, a buyer computer system, a seller computer system, and a bitcoin blockchain, merely serve as tools to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. The additional elements do not improve the functioning of a computer nor do they improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application. 
With respect to Step 2B, the identified additional elements do not amount to significantly more than the judicial exception because they amount to no more than using a computer and/or a blockchain to automate and/or implement the abstract idea (see MPEP2016.05(f)). Therefore, the claims are not patent eligible.

35 U.S.C. § 103:
The applicant contends that Toll, the primary reference, teaches a system for storing transactional data on a blockchain, not for implementing trades using a blockchain. The examiner respectfully disagrees. Storing the trading transaction data on a blockchain amounts to using a blockchain for implementing the trading process. The blockchain is used to store the trading data. One of ordinary skill knows that the transactions stored in the blockchain represent transferring the ownership of the asset. Toll does disclose the trading process of receiving/matching transaction requests of buyer and seller, generating transactions based on the match data, and storing the transactions in the blockchain (see Abstract; Figs. 1A-1B; paragraph [0018]; paragraphs [0030]-[0031]; paragraph [0037]; paragraph [0057]; paragraph [0068]; paragraph [0070]; paragraph [0078]; and paragraph [0084].)
	The applicant further contends that Sandor, the second reference, teaches a separate clearing service provider (CSP) from the exchange and that Sandor does not teach these transfers to/from a central clearing computer system’s central clearing bitcoin wallet. First, the examiner would like to point out that claim 1 of the application discloses a central clearing computer system that is separated from the trade determination system which matches the buy instruction and the sell instruction. Second, Sandor discloses that a clearing system/clearing company can act as an escrow of the digital currency by actually transferring “ownership” to the clearing company and transfer the digital currency at the completion of the trade, that a notice day is for sending the instructions/delivery assignment to participants, and that the amount is transferred to a buyer bitcoin wallet when the futures instrument expires (see paragraph [0013]; paragraph [0037]; paragraph [0042]; paragraph [0052]; paragraph [0054]; and paragraphs [0064]-[0068]). Furthermore, Toll, the primary reference, discloses an exchange system that matches the buy instructions and the sell instructions and sends the match data to the clearing house computer system. The examiner relies on Toll to disclose that the central clearing computer system accepts, through the central clearing bitcoin wallet from said seller bitcoin wallet, an amount of bitcoin equal to the amount of bitcoin represented by the futures instrument data; the amount of bitcoin represented by said futures instrument data is transferred from the central clearing bitcoin wallet to a buyer bitcoin wallet associated with the buyer computer system (see Figs. 1A-1B; paragraph [0018]; paragraph [0037]; paragraph [0068]; paragraph [0070]; paragraph [0078]; and paragraph [0084]). Toll also discloses that transactions are performed when the futures instrument expires (see paragraph [0057] and paragraph [0075]). 
Toll discloses transferring asset amount from the seller’s digital wallet to the clearing house’s digital wallet and from the clearing house’s digital wallet to the buyer’s digital wallet, and submitting transactions at the expiration of each trading day. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toll by SANDOR’s disclosure, to trade futures on the value of bitcoin, to notify the seller of delivering bitcoin, and to deliver bitcoin to the buyer when futures instrument expires, so that the bitcoin can be traded on a bitcoin network in the system, that the seller can perform the delivery of the bitcoin to the clearing house based on the notification, and that the bitcoin will be sent to the buyer based on the rules of a futures contract, such as delivering the bitcoin to the buyer at the expiration day of the contract.
	There are new grounds of rejection necessitated by the applicant’s newly added claims as detailed in the 35 U.S.C. § 103 section.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a system. Therefore, this claim falls within the four statutory categories of invention. 
The claim recites processing transactions. Specifically, the claim recites “receiving and matching a buy instruction … and receiving a sell instruction … for a futures instrument represented by futures instrument data stored, wherein said futures instrument is a future based on a value of a bitcoin; and wherein once … matches said buy instruction and said sell instruction, sends notification data … to indicate … is enabled to accept an electronic transfer of bitcoin from a seller bitcoin wallet associated … to a central clearing bitcoin wallet, wherein said transfer takes place; wherein accepts, through the central clearing bitcoin wallet from said seller bitcoin wallet, an amount of bitcoin equal to the amount of bitcoin represented by said futures instrument data, wherein when said futures instrument expires, said amount of bitcoin represented by said futures instrument data is transferred from said central clearing bitcoin wallet to a buyer bitcoin wallet,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim involves a series of steps of receiving transaction information, matching the received transactions, and transferring bitcoins between bitcoin wallets. The claim recites receiving, analyzing, transmitting, and processing data. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim, such as the use of a trade determination system, a central clearing computer system, a buyer computer system, a seller computer system, and a bitcoin blockchain, merely use computers as a tool to perform an abstract idea. Specifically, a trade determination system, a central clearing computer system, a buyer computer system, a seller computer system, and a bitcoin blockchain perform the steps or functions of receiving transaction information, matching the received transactions, and transferring bitcoins between bitcoin wallets. The use of computers as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a trade determination system, a central clearing computer system, a buyer computer system, a seller computer system, and a bitcoin blockchain to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of processing transactions. As discussed above, taking the claim elements separately, a trade determination system, a central clearing computer system, a buyer computer system, a seller computer system, and a bitcoin blockchain perform the steps or functions of receiving transaction information, matching the received transactions, and transferring bitcoins between bitcoin wallets. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of processing transactions. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-5 further describe the abstract idea of processing transactions. Claim 2 discloses a seller trading limit. Claim 3 discloses denying the sell instructions when the sell instructions exceed the limit. Claim 4 discloses the central clearing computer system including a bitcoin amount deposited by the seller. Claim 5 discloses deducting a bitcoin amount from the seller’s deposit. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Toll et al. (US 20180006831 A1) in view of SANDOR et al. (US 20170228705 A1).
Claim 1:
Toll discloses the following:
a.	a trade determination system receiving and matching a buy instruction from a buyer computer system and receiving sell instruction from a seller computer system for a futures instrument represented by futures instrument data stored in a futures instrument database, wherein said futures instrument is a future on the value of asset. (See Figs. 1A-1B; paragraph [0018], “[t]he clearing process performed by these computer systems generally relates to activities from the time a commitment is made for a transaction [e.g., a match between a buyer-seller] until that transaction [e.g., contract] is ‘settled.’ Normally, the clearing time period [the cycle time for completing the transaction] is much longer than the time it takes for the transaction commitment to occur [e.g., the identification of a buy-sell match by an exchange computer system]”; paragraphs [0030]-[0031], “[f]or example, if order A and order B are matched by the exchange system 102, then the exchange system may send an electronic data message that includes the details of orders A and B along with an indication that they have been matched”; paragraph [0037]; paragraph [0057], “[t]his may include, for example, a regular equity trade, derivative, or option. In certain instances [e.g., for derivatives, options, futures, etc. . . . ], such contracts may exist over a number of days, months, or years. Contract management module 150 may then provide real time processing and end of day processing. The contract management module 150 may also provide delivery calculations [e.g., a number that is calculated based on the maturity of the contract and/or yield], checking for expiration, assignments, general management associated with the contract [e.g., ensuring the terms of the contract are being met], mark-to-market checking and calculations, calculation of premiums, and the like”; paragraph [0068], “[f]or example, if ‘A’ offered to sell 100 of XYZ @ 99 and ‘B’ offered to buy at that price [and exchange 102 identified a match], then the novated transactions would be from A to X and from X to B”; paragraph [0070]; paragraph [0078], “[i]n certain example embodiments, the CSD system 126 may interact with the blockchain 114 [or another blockchain] to record an immutable record of ownership for the asset subject to the trade”; and paragraph [0084], “[i]n certain example embodiments, the blockchain may be a publically provided blockchain, such as the one provided by the bitcoin network.”)
b.	a central clearing computer system, wherein once said trade determination system matches said buy instruction and said sell instruction, said central computer system is enabled to accept the electronic transfer of asset from a seller bitcoin wallet associated with said seller computer system to a central clearing bitcoin wallet associated with said central clearing computer system, wherein said transfer takes place using the bitcoin blockchain; wherein said central clearing computer system accepts, through the central clearing bitcoin wallet from said seller bitcoin wallet, an amount of asset equal to the amount of asset represented by said futures instrument data. (See Fig. 1; paragraph [0018]; paragraphs [0030]-[0031], “[f]or example, if order A and order B are matched by the exchange system 102, then the exchange system may send an electronic data message that includes the details of orders A and B along with an indication that they have been matched”; paragraph [0068], “[f]or example, if ‘A’ offered to sell 100 of XYZ @ 99 and ‘B’ offered to buy at that price [and exchange 102 identified a match], then the novated transactions would be from A to X and from X to B. Instead of A selling to B, A sells to X [the CHC] and then X sells to B.”; and paragraph [0070], “[f]or example, the transaction from A to X may be used to generate a first blockchain transaction that is from the digital wallet associated with member A to the digital wallet associated with X [e.g., system 100]”; paragraph [0078]; and paragraph [0084], “[i]n certain example embodiments, the blockchain may be a publically provided blockchain, such as the one provided by the bitcoin network.”)
c.	wherein said amount of bitcoin represented by said futures instrument data is transferred from said central clearing bitcoin wallet to a buyer bitcoin wallet associated with said buyer computer system; and wherein when said futures instrument expires, submitting further transactions. (See Fig. 1; paragraph [0018]; paragraph [0068], “[f]or example, if ‘A’ offered to sell 100 of XYZ @ 99 and ‘B’ offered to buy at that price [and exchange 102 identified a match], then the novated transactions would be from A to X and from X to B. Instead of A selling to B, A sells to X [the CHC] and then X sells to B.”; and paragraph [0070], “ [a] second transaction may also be generated that is ‘from’ X to B [and thus signed by the public key of B]. In certain instances, the input of the second blockchain transaction may be the output of the first blockchain transaction. In other examples, the first and second blockchain transactions may be separate”; paragraph [0075]; paragraph [0078]; and paragraph [0084], “[i]n certain example embodiments, the blockchain may be a publically provided blockchain, such as the one provided by the bitcoin network.”)
Toll does not explicitly disclose the following:
wherein said futures instrument is a future on the value of a bitcoin;
said central clearing computer system sends notification data to said seller computer system to indicate said central computer system is enabled to accept the electronic transfer of bitcoin; and 
transferring amount to buyer bitcoin wallet only when said futures instrument expires.
However, SANDOR discloses the following:
a.	wherein said futures instrument is a future on the value of a bitcoin. (See paragraph [0042], “[t]he registry account typically holds Bitcoin quantities in or from a digital wallet or similar electronic account,” and paragraph [0058], “[d]igital currency, as used herein, is intended to mean and include any digital crypto-currency, such as Bitcoin, LiteCoin, Dogecoin and the like.”)
b.	said central clearing computer system sends notification data to said seller computer system to indicate said central computer system is enabled to accept the electronic transfer of bitcoin. (See paragraph [0037]; paragraph [0052], “[t]he deposit can be recorded as being a transfer of the digital currency form the owner/user to the register [the clearing system/clearing company]. This is one way of implementing an escrow or deposit of digital currency by actually transferring ‘ownership’ to the clearing company”; paragraph [0054]; and paragraphs [0065]-[0068], “[o]n the business day after the delivery tender notice has been submitted and the delivery assignment made by the CSP, the seller clearing member provides to the buyer clearing member[s] the intent of delivering the digital currencies. This day is termed Notice Day…. After delivery is completed, the CSP releases the delivery proceeds to the seller clearing member on the following exemplary schedule.”)
c.	transferring amount to buyer bitcoin wallet only when said futures instrument expires. (See paragraph [0013], “[p]osition holders that do not net out a long or short position before the futures contract expires become part of the delivery process. Those who stay ‘short’ must deliver eligible instruments and those who remain ‘long’ will be required to make payment and accept delivery”;  paragraph [0052], “[t]his is one way of implementing an escrow or deposit of digital currency by actually transferring ‘ownership’ to the clearing company. At the completion of the trade, the transfer of digital currency is performed using private information [e.g., the public and private keys of counterparty clearing firms] of the clearing companies that are associated with the trade”; and paragraphs [0064]-[0068].)
Toll discloses transferring asset amount from the seller’s digital wallet to the clearing house’s digital wallet and from the clearing house’s digital wallet to the buyer’s digital wallet, and submitting transactions at the expiration of each trading day. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toll by SANDOR’s disclosure, to trade futures on the value of bitcoin, to notify the seller of delivering bitcoin, and to deliver bitcoin to the buyer when a futures instrument expires, so that the bitcoin can be traded on a bitcoin network in the system, that the seller can perform the delivery of the bitcoin to the clearing house based on the notification, and that the bitcoin will be sent to the buyer based on the rules of a futures contract, such as delivering the bitcoin to the buyer at the expiration day of the contract.

Claim 4:
	Toll in view of SANDOR discloses the limitations shown above.
	Toll discloses wherein said central clearing computer system additionally includes a seller computer system deposited asset amount representing asset value transmitted to the central clearing wallet by said seller computer system. (See paragraph [0037] and paragraphs [0068]-[0070].)
	SANDOR discloses deposit of digital currency (i.e., bitcoin) previously transmitted to register (i.e., the clearing system). (See Fig. 1; paragraph [0042], “[t]he registry account typically holds Bitcoin quantities in or from a digital wallet or similar electronic account,” paragraph [0048]; and paragraph [0052], “[t]he deposit can be recorded as being a transfer of the digital currency form the owner/user to the register [the clearing system/clearing company]. This is one way of implementing an escrow or deposit of digital currency by actually transferring ‘ownership’ to the clearing company.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toll by SANDOR’s disclosure, and to include a seller deposited bitcoin amount in the central clearing computer system, so that the deposited bitcoin held by the central clearing computer system can be delivered to the buyer at the expiration day of the contract.

Claims  2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Toll et al. (US 20180006831 A1) in view of SANDOR et al. (US 20170228705 A1), and further in view of Bolla et al. (US 20190130463 A1).
Claim 2:
	Toll in view of SANDOR discloses the limitations shown above.
	Toll discloses wherein said trade determination system processes the buyer instructions and the seller instructions. (See Figs. 1A-1B; paragraph [0018]; paragraphs [0030]-[0031].)
	Neither Toll nor SANDOR explicitly discloses wherein said trade determination system includes a seller trading limit associated with said seller computer system.
	However, Bolla discloses wherein said trade determination system includes a seller trading limit associated with said seller computer system. (See paragraphs [0036]-[0037], “[a]fter identifying the seller account, the compliance module 108 may implement additional restrictions on the seller account to prevent the potential transaction from occurring. For example, the compliance module 108 may deactivate the seller account for a predetermined duration of time, denying any transaction request [e.g., a payment transaction request] generated by the seller account, and/or impose a maximum transaction limit on the seller account for a predetermined duration of time.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Toll and SANDOR, to incorporate with the teachings of Bolla, and to set up a seller trading limit associated with a seller, so that the seller would be unable to make inappropriate transactions using the service offered by the entity for at least a duration of time.

Claim 3:
	Toll in view of SANDOR and Bolla discloses the limitations shown above.
	Toll discloses wherein said trade determination system processes the buyer instruction and the seller instruction. (See Figs. 1A-1B; paragraph [0018]; paragraphs [0030]-[0031].)
	Bolla discloses wherein said trade determination system automatically denies sell instructions from said seller computer system when said sell instructions exceed said seller trading limit. (See paragraphs [0036]-[0037], “[f]or example, the compliance module 108 may deactivate the seller account for a predetermined duration of time, denying any transaction request [e.g., a payment transaction request] generated by the seller account, and/or impose a maximum transaction limit on the seller account for a predetermined duration of time,” and paragraph [0059], “[f]or example, the compliance module 108 may deactivate the seller account for a predetermined period of time or impose a maximum transaction limit on the seller account for a predetermined period of time, such that the seller is no longer able to use the seller account to complete the potential transaction.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Toll and SANDOR, to incorporate with the teachings of Bolla, and to deny a seller instructions if the trading limit associated with the seller is exceeded, so that the seller would be unable to make inappropriate transactions using the service offered by the entity for at least a duration of time.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toll et al. (US 20180006831 A1) in view of SANDOR et al. (US 20170228705 A1), and further in view of Hunn et al. (US 20140258073 A1).
Claim 5:
	Toll in view of SANDOR and Hunn discloses the limitations shown above.
	Toll discloses wherein, once said trade determination system matches said buy instruction and said sell instruction, said central clearing computer deducts from its wallet an amount of asset value equal to the amount of asset value represented by said futures instrument data. (See paragraph [0057]; paragraphs [0068]-[0070].)
	SANDOR discloses transferring the deposited digital currency (i.e. bitcoin) from the clearing company at completion of the trade. (See Fig. 1; paragraph [0042], “[t]he registry account typically holds Bitcoin quantities in or from a digital wallet or similar electronic account,” paragraph [0048]; and paragraph [0052], “[t]he deposit can be recorded as being a transfer of the digital currency form the owner/user to the register [the clearing system/clearing company]. This is one way of implementing an escrow or deposit of digital currency by actually transferring ‘ownership’ to the clearing company. At the completion of the trade, the transfer of digital currency is performed using private information [e.g., the public and private keys of counterparty clearing firms] of the clearing companies that are associated with the trade.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toll by SANDOR’s disclosure, and to include a seller deposited bitcoin amount in the central clearing computer system, so that the bitcoin held by the central clearing computer system can be delivered to the buyer at the expiration of the contract.
	Neither Toll nor SANDOR explicitly discloses that said central clearing computer system deducts from said deposited amount.
	Hunn discloses that said central clearing computer system deducts from said deposited amount. (See paragraphs [0064]-[0066] and paragraphs [0081]-[0083].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Toll and SANDOR, to incorporate with the teachings of Hunn, and to deduct the trade amount from the deposited amount held by the central clearing computer system, so that the trade amount can be delivered directly to the buyer from the deposit held by the central clearing computer system at the completion of the trade.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
FAY et al. (US 20160292672 A1) disclose matching transaction instructions received from buyer and seller and processing the transaction.
Dale et al. (US 20130013483 A1) disclose a future system with a center cleaner.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D./Examiner, Art Unit 3685           

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685